FRASER, J.,
delivered the opinion of the court.
This is an appeal from a part of an order made by the court below on March 27th, 1873, upon a motion of the defendant, consented to by the plaintiff, to vacate an order previously made appointing a receiver. No opposition was made to the motion except by the receiver himself. The court partly granted the motion, and partly refused it, grant*267ing it so far as to require the receiver to restore the railroad, its appurtenances and management to the company, and refusing it sb far as to require the receiver still to receive and disburse its earnings and incomes. In this the court erred. The motion was to vacate, and being concurred in by all parties in interest, should have been granted so far as to restore the possession, management and control of the* road to the owner, and such control should manifestly include the receipt and disbursement of its future earnings.
The receiver should not have been heard in opposition to this motion. He is not a party in interest. He has no stand-' ing in court for such purpose. “ He has no right to inter-meddle in questions affecting the rights of the parties or the-disposition of the property in his hands.” 3 Md. Ch. Rep. 303. When his accounts come up for adjustment, his relations will be different. He will then be a party in interest, and may be heard, and it will be the duty of the court to see that his rights are fully protected.
It is ordered, adjudged and decreed that the order of the court below of 27th March, 1873, so far as it directs the "receiver, James M. Baker, to continue to receive and disburse the future earnings and incomes of said Florida Central Railroad Company, be reversed and set aside, and the cause-remanded to the court below for further proceedings not inconsistent with this order.